Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 1 of 54




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                          Case No.:        -Civ-


                                                       )
   COMMODITY FUTURES TRADING                           )
   COMMISSION,                                         )
                                                       )
                          Plaintiff,                   )   Hon.
                                                       )
                  vs.                                  )
                                                       )
   DANIEL FINGERHUT, DIGITAL                           )
   PLATINUM, INC., DIGITAL PLATINUM,                   )
   LTD, HUF MEDIYA, LTD (A.K.A. HOOF                   )
   MEDIA LTD.), TAL VALARIOLA, and                     )
   ITAY BARAK,                                         )
                                                       )
                          Defendants,                  )
                                                       )
                  and                                  )
                                                       )
   AICEL CARBONERO,                                    )
                                                       )
                          Relief Defendant.            )
                                                       )


               COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF AND
                 PENALTIES UNDER THE COMMODITY EXCHANGE ACT

          The Commodity Futures Trading Commission (“CFTC” or “Commission”), by and

   through its attorneys, hereby alleges as follows:

                                          I.     SUMMARY

          1.      Throughout the period of at least October 2013 and continuing through at least

   August 2018 (“Relevant Period”), two massive fraudulent solicitation schemes occurred, one

   involving binary options and the other digital assets, including Bitcoin and Ethereum. The

                                                       1
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 2 of 54




   binary options fraud occurred between at least October 2013 and November 2016 (“Binary

   Options Period”); the digital assets fraud occurred between at least October 2016 and August

   2018 (“Digital Assets Period”).

          2.      During the Binary Options Period, Defendant Digital Platinum Limited (“DPL”),

   through its control persons, Defendants Tal Valariola (“Valariola”) and Itay Barak (“Barak”),

   willfully aided and abetted All In Publishing LLC’s (“AIP”) fraudulent binary options affiliate

   marketing scheme that involved tens of millions of solicitations to prospective customers

   advising them to open and fund off-exchange binary options trading accounts involving foreign

   exchange currency pairings (“forex”), metals, and/or swaps through websites operated by

   unregistered, off-exchange binary options brokers who paid AIP and DPL commissions. AIP’s

   solicitations offered free access to trading systems that traded binary options automatically on

   behalf of customers once they opened and funded an account with the recommended broker

   (“Trading Systems”).

          3.      AIP’s binary options marketing scheme involved at least twenty-four (24)

   fraudulent binary options campaigns, which DPL willfully aided and abetted by, among other

   things, willfully providing fraudulent sales videos that they procured for AIP’s campaigns,

   knowing solicitations that AIP created themselves included false or misleading statements,

   sharing AIP’s fraudulent solicitations with brokers and encouraging brokers to use the false or

   misleading statements in their further solicitations, supplying the Trading Systems that they

   knew did not operate as marketed, acting as an intermediary with brokers, and managing the

   funds resulting from their campaigns.

          4.      Commencing in June 2014, Defendant Daniel Fingerhut intentionally or

   recklessly created and/or disseminated solicitations that he knew included false or misleading


                                                    2
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 3 of 54




   statements about the Trading Systems for at least twenty (20) of those fraudulent binary options

   campaigns on behalf of AIP.

           5.       During the Digital Assets Period, Fingerhut, as an agent of DPL and DPL’s

   related entities, Defendants Digital Platinum, Inc. (“DPI”) and Huf Mediya, Ltd. (“Huf”), also

   controlled by Valariola and Barak (Valariola, Barak, DPI, DPL and Huf are hereafter

   collectively referred to as “Digital Platinum Defendants”), engaged in a similar fraudulent

   solicitation scheme involving digital assets. Fingerhut managed Digital Platinum Defendants’

   affiliate marketing program during this time, including by intentionally or recklessly creating

   and/or disseminating millions of fraudulent solicitations advising customers and prospective

   customers to open and fund digital assets trading accounts with brokers who paid Digital

   Platinum Defendants commissions for doing so. The fraudulent solicitations promised free

   access to automated trading software that purported to trade digital assets on behalf of customers

   automatically with no risk and guaranteed profits (“DA Trading Systems”). DPL and/or Huf,

   through the acts of control persons Valariola and Barak and other employees and agents of DPL

   and Huf, selected brokers for these campaigns, supplied the DA Trading Systems, and paid DPI

   and Fingerhut a portion of the commissions earned resulting from Fingerhut’s and his group’s

   solicitations.

           6.       Fingerhut intentionally or recklessly created and/or disseminated millions of

   fraudulent solicitations between June 2014 and August 2018 that contained materially false or

   misleading statements about the marketed Trading Systems and DA Trading Systems, including:

   (i) fictitious trading performance and account statements showing consistent profits with no

   losses; (ii) actors depicted as true users and/or creators of the marketed trading software falsely




                                                     3
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 4 of 54




   claiming they had earned significant profits automatically with the software; and/or (iii) false

   representations of actual live automated trading and results using the advertised software.

          7.      Fingerhut had no legitimate source of income between June 2014 and August

   2018. Fingerhut paid off his mortgage with tainted funds in July 2018 and then quit-claimed the

   deed to his home to Relief Defendant Aicel Carbonero (“Carbonero”) for $10 in August 2018.

   Carbonero did not provide any legitimate services to AIP or Digital Platinum Defendants and

   does not have any interest in or entitlement to Fingerhut’s home.

          8.      Upon receipt of an investigative subpoena in August 2018 concerning the

   Commission’s investigations related to affiliate marketing fraud, Fingerhut offered to cooperate,

   prepare a sworn declaration, and testify as a witness against his former colleagues. However,

   rather than fully and truthfully cooperate, Fingerhut intentionally or recklessly made materially

   false or misleading statements to Staff at the Commission’s Division of Enforcement (“Staff”)

   and under oath in an apparent effort to conceal the extent of his role in the fraud and avoid

   producing responsive documents and information.

          9.      By virtue of this conduct and further conduct described below, Defendants have

   engaged, are engaging, or are about to engage, in acts and practices in violation of the following

   sections of the Commodity Exchange Act (“Act”), 7 U.S.C. §§ 1-26 (2018), and accompanying

   regulations (“Regulation(s)”), 17 C.F.R. Pts. 1-190 (2019), in that:

          (a)     Between June 2014 and October 2016, Fingerhut, while acting as AIP’s agent

                  violated Section 4c(b), 4o(1), and 6(c)(1) of the Act, 7 U.S.C. §§ 6c(b), 6o(1),

                  9(1) (2018) and Regulations 32.9 and 180.1(a)(1)-(3), 17 C.F.R. §§ 32.9,

                  180.1(a)(1)-(3) (2019), which prohibit commodity options fraud, fraud by a

                  Commodity Trading Advisor (“CTA”), and deceptive devices, schemes and/or


                                                    4
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 5 of 54




                  artifices in connection with, among other things, commodities in interstate

                  commerce and/or swap transactions (“swaps fraud”);

          (b)     Between October 2013 and November 2016, DPL, Valariola, and Barak willfully

                  aided and abetted AIP’s and Fingerhut’s violations of 7 U.S.C. §§ 6c(b), 9(1) and

                  17 C.F.R. §§ 32.9 and 180.1(a)(1)-(3), which prohibit commodity options fraud

                  and swaps fraud;

          (c)     Between October 2016 and August 2018, Fingerhut and Digital Platinum

                  Defendants violated 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3), which

                  prohibits swaps fraud; and

          (d)     Between August 2018 and at least May 2019, Fingerhut violated Section 6(c)(2)

                  of the Act, 7 U.S.C. § 9(2) (2018), which prohibits false or misleading statements

                  of material facts to the Commission.

          10.     Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), the

   Commission brings this action to enjoin Defendants’ unlawful acts and practices and to compel

   Defendants’ compliance with the Act and Regulations, and to further enjoin Defendants from

   engaging in certain commodity options related activities.

          11.     In addition, the Commission seeks civil monetary penalties and remedial ancillary

   relief, including, but not limited to, trading and registration bans, restitution, disgorgement,

   rescission, pre- and post-judgment interest, and such other relief as the Court may deem

   necessary and appropriate.

          12.     Unless restrained and enjoined by this Court, Defendants are likely to continue to

   engage in the acts and practices alleged in this Complaint and similar acts and practices, as more

   fully described below.


                                                     5
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 6 of 54




                                 II.     JURISDICTION & VENUE

          13.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 (2018)

   (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts have original

   jurisdiction over civil actions commenced by the United States or by any agency expressly

   authorized to sue by Act of Congress). Section 6c(a) of the Act, 7 U.S.C. § 13a-l(a) (2018),

   authorizes the Commission to seek injunctive relief against any person whenever it shall appear

   that such person has engaged, is engaging, or is about to engage in any act or practice that

   violates any provision of the Act or any rule, regulation, or order promulgated thereunder.

          14.     Venue properly lies with this Court pursuant to Section 6c(e) of the Act, 7 U.S.C.

   § 13a-1(e) (2018), because Defendants are found in, inhabit, or transact business in the Southern

   District of Florida, and the acts and practices in violation of the Act and Regulations have

   occurred within this District, among other places.

                                        III.    THE PARTIES

          15.     Plaintiff Commodity Futures Trading Commission is the independent federal

   regulatory agency charged with the administration and enforcement of the Commodity Exchange

   Act and regulations promulgated thereunder.

          Defendant Fingerhut & Relief Defendant

          16.     Defendant Daniel Fingerhut is a resident of Miami Beach, Florida. Between at

   least June 2014 and October 2016, Fingerhut created and/or disseminated fraudulent solicitations

   related to binary options on behalf of AIP. Between October 2016 and August 2018, Fingerhut

   managed the marketing at DPI and at its related entities, DPL and Huf, and created,

   disseminated, and oversaw others creating and disseminating fraudulent solicitations related to




                                                    6
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 7 of 54




   digital assets and digital assets options. Fingerhut has never been registered with the

   Commission in any capacity.

          17.     Relief Defendant Aicel Carbonero (“Carbonero”) is a resident of Miami Beach,

   Florida. On August 16, 2018, Fingerhut transferred title of his home to Carbonero through a

   quit-claim deed for $10. Carbonero has never been registered with the CFTC in any capacity.

          18.     Relief Defendant Carbonero did not perform any legitimate services for AIP or

   the Digital Platinum Defendants, and does not have any legitimate interest in or entitlement to

   those funds.

          Digital Platinum Defendants

          19.     Defendant Digital Platinum Ltd. (“DPL”) is an Israeli company with its principal

   place of business in Tel Aviv. Between at least October 2013 and November 2016, DPL

   willfully aided and abetted AIP, where Fingerhut worked, to carry out the binary options fraud.

   DPL, through Valariola and Barak, acted as the intermediary between AIP and the recommended

   brokers, was responsible for the backend operations of the affiliate marketing campaigns,

   collected and distributed commission payments, procured sales videos for AIP to use in its

   campaigns, and supplied the marketed Trading Systems, among other things. Fingerhut began

   working with DPL and its related entities directly after leaving AIP around October 2016.

   During the ensuing Digital Assets period, Fingerhut acted as the agent of the Digital Platinum

   Defendants in managing and carrying out the fraudulent marketing activities involving digital

   assets. DPL has never been registered with the Commission in any capacity.

          21.     Defendant Huf Mediya Ltd. (a.k.a. Hoof Media Ltd.) (“Huf”) is a Bulgarian

   company. On information and belief, Huf, DPL, and DPI are related entities, and Valariola and

   Barak are control persons of all three entities. Fingerhut invoiced Huf for his affiliate marketing


                                                    7
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 8 of 54




   services for DPI and DPL beginning in July 2017 and Valariola directed him to execute a

   contract with Huf for his work related to Digital Platinum Defendants in December 2017.

   Beginning at least in August 2017, Huf sent DPI and Fingerhut money for the digital assets

   campaigns to bank accounts in the United States. Huf has never been registered with the CFTC

   in any capacity.

          22.      Defendant Digital Platinum, Inc. (“DPI”) is an inactive Florida corporation

   organized on April 15, 2016 and located in Hollywood, Florida. The officers and directors of

   DPI include Defendants Barak and Valariola. DPL is the parent company of DPI. Fingerhut

   operated out of DPI’s Florida offices and acted as DPI’s agent in managing and carrying out the

   fraudulent solicitations involving digital assets. DPI has never been registered with the CFTC in

   any capacity.

          23.      Defendant Tal Valariola (“Valariola”) is a resident of Tel Aviv, Israel. At all

   relevant times, Valariola owned and/or controlled DPL, DPI, and Huf. Between at least October

   2013 and November 2016: provided AIP with sales videos that depicted fictitious testimonials

   and trading results; knew that AIP created similar false or misleading solicitations and widely

   disseminated them to potential customers; shared AIP’s false or misleading solicitations with

   brokers to assist their efforts to further induce prospective customers to open and fund an

   account; supplied the marketed trading software (which did not perform as promised), served as

   the intermediary with brokers; and managed funds and results of campaigns related to the

   scheme. Between at least October 2016 and August 2018, Valariola, on behalf of DPL, DPI, and

   Huf, directed, approved, and participated in the digital assets solicitation scheme, including by

   retaining Fingerhut to manage the affiliate marketing component of the scheme that included

   generating false or misleading solicitations and widely disseminating them to potential


                                                    8
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 9 of 54




   customers. Valariola, on behalf of DPL, DPI, and Huf, also directly or indirectly supplied the

   marketed trading software (which did not perform as promised), served as the intermediary with

   brokers, and managed funds related to the scheme. Valariola has never been registered with the

   CFTC in any capacity.

          24.     Defendant Itay Barak (“Barak”) is a resident of Tel Aviv, Israel. Between at

   least October 2013 and November 2016, Barak, on behalf of DPL, directly or indirectly provided

   sales videos that depicted fictitious testimonials and trading results to AIP, knew that AIP

   created similar false or misleading solicitations and widely disseminate them to potential

   customers, supplied the marketed trading software (which did not perform as promised), served

   as the intermediary with brokers, and managed funds and results of campaigns related to the

   scheme. Between at least October 2016 and August 2018, Barak, on behalf of DPL, DPI, and

   Huf, directed, approved, and participated in the digital assets solicitation scheme, including by

   retaining Fingerhut to manage the affiliate marketing component of the scheme that included

   generating false or misleading solicitations and widely disseminating them to potential

   customers. Barak, on behalf of DPL, DPI, and Huf, also directly or indirectly supplied the

   marketed trading software (which did not perform as promised), served as the intermediary with

   brokers, and managed funds related to the scheme. Barak has never been registered with the

   CFTC in any capacity.

                              IV.     OTHER RELEVANT ENTITIES

          25.     All In Publishing, LLC (“AIP”) is a Florida limited liability company with its

   principal place of business in Miami, Florida. AIP became inactive after the Binary Options

   Period. AIP has never been registered with the Commission in any capacity.




                                                    9
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 10 of 54




          26.    Timothy Atkinson (“Atkinson”) was the owner, member, and president of AIP

   during the Binary Options Period. Atkinson has never been registered with the Commission in

   any capacity. During the Binary Options Period, Fingerhut created and disseminated binary

   options solicitations for AIP and reported to Atkinson and another employee of AIP, Jay

   Passerino. Atkinson has never been registered with the Commission in any capacity.

          27.    On September 27, 2018, Staff filed a binary options solicitation fraud complaint

   against AIP, Atkinson, Passerino, and Passerino’s company Gasher, Inc., in the Southern District

   of Florida. Complaint, CFTC v. Atkinson, No. 18-cv-23992-JEM (S.D. Fla. Filed Sept. 27, 2018)

   (ECF No. 1) (“Atkinson litigation”). Staff sought and obtained emergency relief in the Atkinson

   litigation, Id. at ECF 48; the Honorable Jose E. Martinez (“Atkinson Court”) entered a Consent

   Order for Permanent Injunction against Atkinson and AIP on May 22, 2019, Id. at ECF 206, and

   a similar order against Passerino and Gasher, Inc. on February 12, 2020. Id. at ECF 237.

          28.    Jay Passerino (“Passerino”) managed DPL, DPI and Huf’s operations in the

   United States during the Digital Assets Period and worked closely with Fingerhut during that

   time. Passerino has never been registered with the Commission in any capacity.

          29.    Fingerhut Group, Inc. (“Fingerhut Group”) is a Florida corporation organized

   on March 13, 2014 and located in Miami Beach, Florida. Fingerhut voluntarily dissolved

   Fingerhut Group on April 30, 2018. Between March 13, 2014 and April 30, 2018, Fingerhut was

   the president and registered agent of Fingerhut Group. Fingerhut opened at least one bank

   account in the name of Fingerhut Group and received deposits into that account for his

   fraudulent activities at AIP and Digital Platinum Defendants during the Relevant Period.

          30.    Recruiting Hut, LLC (“Recruiting Hut”) is a Florida limited liability company

   organized on July 2, 2015 and located in Miami Beach, Florida. On May 3, 2019, Fingerhut


                                                  10
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 11 of 54




   filed articles of dissolution with the State of Florida for Recruiting Hut. According to corporate

   records, Fingerhut was the managing member and registered agent for Recruiting Hut at all times

   relevant. In Fingerhut’s 2018 annual report, Fingerhut identified Recruiting Hut’s principal

   place of business as the address for DPI’s office. Recruiting Hut has never been registered with

   the Commission in any capacity.

          31.     Media Hut, Inc. (“Media Hut”) is a Florida corporation organized on March 28,

   2018 and located in Miami Beach, Florida. Fingerhut is the president and registered agent of

   Media Hut. During the Digital Asset Period, Media Hut received deposits from Digital Platinum

   Defendants for Fingerhut’s fraudulent affiliate marketing services. Media Hut has never been

   registered with the CFTC in any capacity.

                                            V.      FACTS

          A.      Background: Affiliate Marketing in Binary Options and Digital Assets

          32.     Defendants engaged in fraud through affiliate marketing schemes. Affiliate

   marketing is a form of performance-based marketing that is predominantly conducted via email

   solicitations and promotional materials made available on internet websites. An affiliate

   marketing campaign is a promotion of a product/service designed to convince the audience to

   take a specific action, including purchasing a product or service or opening and funding a trading

   account. Affiliate marketing is referred to as a “campaign” or “funnel” because the advertising

   is designed to funnel (i.e., drive) customers to the service provider or product owner. Affiliate

   marketing occurs in various business segments, including Internet Marketing (“IM”), Business

   Opportunities (“BizOp”), Foreign Exchange (“Forex”), Binary Options, and Digital Assets.

          33.     A binary option is a type of option contract in which the payout depends entirely

   on the outcome of a discrete event—usually a “yes/no” proposition. The yes/no proposition


                                                   11
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 12 of 54




   typically relates to whether the price of a particular asset will rise above or fall below a specified

   amount at a specified date and time. For example, the yes/no proposition might be whether the

   price of silver will be higher than $33.40 per ounce at 11:17 am on a particular day, or if the

   exchange rate between the US Dollar and the Euro will be above $1.18 at 2:15 pm on a given

   day.

          34.     Once the option holder acquires a binary option through payment of a premium,

   there is no further decision for the holder to make as to whether to exercise the binary option

   because binary options exercise automatically. Unlike other types of options, a binary option

   does not give the holder the right to purchase or sell the underlying asset—instead, it is “cash

   settled.” When the binary option expires, the option holder is entitled to a pre-determined

   amount of money if the customer has made a correct prediction. If the customer has made an

   incorrect prediction, he or she gets nothing and loses the entire premium paid.

          35.     “Digital assets” is defined here as a digital representation of value that functions

   as a medium of exchange, a unit of account, and/or a store of value, but does not have legal

   tender status in any jurisdiction. The digital assets relevant to this complaint primarily involve

   Bitcoin, but also to some extent Ethereum. These and other digital assets are distinct from “real”

   currencies, which are the coin and paper money of the United States or currencies of other

   countries that are issued, designated and circulated as legal tender, and customarily used and

   accepted as a medium of exchange.

          B.      Defendants’ Roles in the Fraudulent Solicitation Schemes

                  1.      Binary Options Scheme (October 2013-November 2016)

                          a.      Fingerhut’s Role (June 2014-October 2016)

          36.     During much of the Binary Options Period, as an affiliate marketer and an

   unregistered Associated Person (“AP”) of AIP, an unregistered Commodity Trading Advisor
                                                     12
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 13 of 54




   (“CTA”), Fingerhut solicited customers and prospective customers to open and fund trading

   accounts using Trading Systems that would purportedly automatically trade on their behalf in

   binary options involving forex, metals, commodities, swaps, and other underlying assets.

          37.     Fingerhut did so by creating and/or disseminating solicitations that included

   materially false or misleading statements advising prospective customers to open an account and

   trade binary options with automated trading software through brokers that agreed to pay AIP and

   DPL commission for at least twenty campaigns: (1) Push Button Millionaire (February 2014-

   September 2015); (2) Auto Money App (“AMA”) (June 2014-July 2015); (3) Cash Code (“CC”)

   (June 2014-April 2016); (4) Free Money System (“FMS”) (June 2014); (5) Free Money App

   (June 2014-June 2015); (6) Quick Cash System (June 2014-May 2016); (7) Easy Money

   Machines (June 2014-June 2015); (8) Free Cash (July 2014-October 2015); (9) Secret

   Millionaire Society (October 2014-June 2015); (10) Cash Software (October 2014-December

   2014); (11) Money Platform (January 2015); (12) Push Button Commissions (January 2015-

   April 2015); (13) Copy Op (February 2015-May 2015); (14) Copy Trade Profit (April 2015);

   (15) Binary Cash Creator (“BCC”) (May 2014-March 2015); (16) Free Millionaire System (May

   2015); (17) Easy Money Method (May 2015); (18) Fast Cash (October 2015-June 2016); (19)

   Push Money App (“PMA”) (June 2016- October 2016); and (20) Click Money System (“CMS”)

   (October 2016).

          38.     Among other things, Fingerhut sent bulk email solicitations designed to entice the

   recipients to click an embedded electronic link in the email that routed the user to AIP’s and

   DPL’s binary options campaign websites, including but not limited to the twenty campaigns

   identified in Paragraph 37. The websites generally included some variation of the campaign

   name like http://automoneyapp.com for AMA or http://fastcash.biz for Fast Cash.


                                                   13
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 14 of 54




          39.     Fingerhut opened and/or used autoresponders for or on behalf of AIP to send out

   fraudulent email solicitations to hundreds of thousands of prospective customers and customers

   at the same time.

          40.     The email solicitations contained an embedded link that directed the prospective

   customers and customers to AIP’s corresponding campaign websites. The websites generally

   contained multiple webpages, including a landing page, members’ page, and registration page.

   The landing pages for AIP’s and DPL’s binary options campaigns all included a sales video

   created or procured by AIP or DPL.

          41.     As part of his duties at AIP, Fingerhut tested the links embedded in the

   solicitation emails to ensure that the recipients would be directed to the proper campaign website

   and to make sure that the sales videos streamed automatically once a customer accessed the

   website through the link in the email. In the process, Fingerhut viewed the sales videos.

          42.     The binary options solicitations that Fingerhut created and/or disseminated

   advised customers and prospective customers to open and fund a binary options trading account

   with a “recommended broker” so that they could obtain free access to the offered Trading

   System. The solicitations further promised that the Trading Systems activated and began

   accumulating profits automatically once the customers opened and funded their trading account.

          43.     Fingerhut admitted that the solicitations he created and/or disseminated on behalf

   of AIP included false or misleading statements as to profit, risk, users’ experience with the

   trading systems, the background and experience of the creators of the trading systems, and

   performance of the trading systems.

          44.     The fraudulent solicitations were designed to: (i) capture potential customers’

   attention; (ii) entice them to enter their personal information on the campaign websites AIP


                                                   14
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 15 of 54




   owned or operated; and (iii) click through the funnel to open and fund a trading account with a

   broker that DPL, through Valariola and Barak, directed them to, mainly by promising free access

   to Trading Systems with no risk and guaranteed profits.

          45.     In those instances where Fingerhut only disseminated, but did not create AIP’s

   solicitations, he knew that those emails and videos also included false or misleading statements.

          46.     Some of the solicitation materials created and/or disseminated by Fingerhut

   explicitly referenced the underlying asset for binary options as commodities like metals, forex,

   and/or swaps. Other solicitations depicted screenshots showing those assets as available to trade

   and/or as having been traded using the marketed Trading Systems.

          47.     For example, the Fast Cash sales video that Fingerhut distributed featured actors

   who pretended to be the “creators” of that Trading System who claimed that it had made them

   over $55 million. The video shows a screenshot of one of their purported trading accounts, with

   a pending binary options transaction involving EUR/USD, along with other currency pairings

   displayed in the ticker. Another minute in, the “creators” remind viewers that the clock is

   ticking to take advantage of their offer if they want a “real chance to get hands on software that

   makes big money like this,” and then the video shows a screenshot of the other creator’s account

   with a similar upcoming expiry on the binary options EUR/USD transaction, along with

   reference to other binary option assets that are “hot” including currencies and commodities,

   indices, and stocks.

          48.     Other videos, including but not limited to the videos for the Free Money System,

   Cash Code, and Push Money App campaigns, similarly display screenshots of executed binary

   options in forex and reference to commodities as an available asset to trade using the marketed

   Trading System.


                                                   15
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 16 of 54




                          b.      DPL’s Role (October 2013-November 2016)

          49.     Between at least October 2013 and November 2016, DPL, through Valariola and

   Barak, and others, willfully aided and abetted AIP’s binary options solicitation scheme,

   including for at least twenty-four (24) fraudulent binary options campaigns, including the twenty

   (20) campaigns in which Fingerhut participated (identified in Paragraph 37, supra), and four (4)

   additional campaigns prior to June 2014: (1) Automated Income App (late 2013/early 2014); (2)

   Golden Goose Method (“GG”) (January 2014-March 2014); (3) Binary Pilot (~February 2014);

   and (4) Rock Star Commissions (March 2014).

          50.     Specifically, DPL, through Valariola, Barak and others knew that the binary

   options solicitations AIP created and disseminated included false or misleading statements. For

   example, Valariola procured two sales videos (at least one of which was created by a video

   producer in the United States with a script provided by Valariola), which he gave to AIP for use

   in the GG and Rock Star Commissions binary options campaigns.

          51.     The sales video for GG included materially false or misleading statements,

   including where the “creator” of the marketed Trading System repeatedly stresses the ease of

   earning profits automatically by reference to fake results of a fictitious user:

         “I put $200 in here to start, I fired up the software and took my wife out for breakfast.

          When I got home and checked the account and there was already $390 in it.”

         “A profit of $4550 streamed into my account [since the day before] while I spent the day

          playing with my wife.”

          52.     Valariola and Barak, on behalf of DPL, knew that the sales videos AIP created

   after GG (mostly with the same video producer) that did not come from DPL followed the same

   model and were similarly fabricated by Atkinson or a copywriter. Valariola and Barak also


                                                    16
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 17 of 54




   knew that AIP’s solicitations did not reflect real people’s results from use of the marketed

   Trading System that they supplied because they did not provide that information to AIP.

          53.     DPL, through Valariola and Barak, and others, also supplied the marketed

   Trading Systems knowing that the systems did not operate as depicted in AIP’s solicitations.

          54.     DPL, through Valariola and Barak, served as a liaison with the brokers and

   encouraged brokers to review AIP’s false or misleading solicitations to hone their sales pitch

   when following up on Fingerhut’s and AIP’s leads to increase the number of conversions and

   resulting commissions.

          55.     Specifically, DPL, through Valariola, Barak, and DPL’s other agents, officers,

   and employees, worked with brokers to make sure that their sales representatives were ready to

   “convert” prospective customers directed to them through AIP’s marketing campaigns, into

   customers.

          56.     For example, before AIP and DPL launched a binary options campaign, Valariola

   disseminated links to the campaign website to the brokers, including brokers in the United

   States, with instructions for them to watch the sales video and try the Trading System “so they’ll

   know how to attack it and get the right bullets” when speaking with potential customers.

          57.     Valariola also disseminated to brokers, including brokers in the United States,

   emails from AIP, who he identified as “my partner,” explaining the marketing strategy for the

   binary options campaign. One such email from September 2015 revealed that AIP spent over

   $50,000 on the sales video and used the “best copy writer money can buy (think movie

   scripts/infomercial status).”

          58.     DPL, through Valariola and Barak, also managed the broker relationships and

   distributed commissions from the brokers to AIP’s account in the United States. The brokers


                                                   17
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 18 of 54




   that DPL selected for AIP’s binary options campaigns, including at least one in the United

   States, agreed to pay a pre-determined, flat commission, generally between $350 and $450 for

   every “first time depositor” (“FTD”) resulting from the campaign solicitations. Brokers also

   generally required a customer to deposit at least $250 to open a trading account in order for a

   customer to qualify as a FTD, but brokers continued soliciting customers to deposit additional

   funds after they opened an account, which is how the brokers benefitted from the relationship.

   Brokers paid DPL and then DPL shared the profits with AIP, or at times brokers paid AIP

   directly at DPL’s direction.

          59.     DPL managed the backend operations for the binary options affiliate marketing

   campaigns, including by routing the customers from AIP’s campaign website to the broker

   websites. For example, in February 2014, Barak agreed to send one broker in the United States

   “U.S. traffic, you want to get as much as we can send you starting upcoming Monday.”

          60.     DPL also tracked progress of AIP’s campaigns and created and sent AIP weekly

   reports via email that showed leads, customers, traders, conversion rates and AIP’s earnings per

   campaign, among other things. DPL collected commission from the brokers and paid AIP its

   portion of the proceeds in bank accounts in the United States or directed brokers to pay a certain

   amount to AIP directly based on those weekly reports.

          61.     DPL also assured brokers, including at least one broker in the United States in

   January 2016, that they would handle all customer issues related to the trading software through

   DPL’s service representatives who would “manage every error, bug, question that users have so

   your sales will not spend any time dealing with that and do what they do best–making them

   deposit.”




                                                   18
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 19 of 54




                  2.      Digital Assets Fraud (October 2016-August 2018)

          62.     During the Digital Assets Period, Digital Platinum Defendants, through Fingerhut

   and others that he supervised, engaged in a fraudulent solicitation scheme similar to the one

   carried out at AIP, but focused on digital assets instead of binary options.

          63.     Specifically, on behalf of the Digital Platinum Defendants, Fingerhut and others

   that he supervised, created and disseminated tens of millions of solicitations that included

   materially false or misleading statements advising prospective customers and/or customers to

   open and fund a digital assets trading account and trade digital assets and/or digital assets

   options (swaps) off-exchange through an unregistered broker using the offered DA Trading

   System, which would purportedly automatically trade digital assets and/or options on digital

   assets automatically on their behalf. The solicitations further advised that the DA Trading

   Systems began accumulating profits right away once the account was funded and set up with just

   a couple of clicks.

          64.     Fingerhut did this for at least eleven campaigns during the Digital Assets Period,

   including: (1) Crypto Shield; (2) Bitcoin Code;(3) Ethereum Code; (4) The Crypto Software; (5)

   Symantic Investment App; (6) Crypto Tonics Lab; (7) Bitcoin Trader; (8) Bitcoin Focus Group;

   (9) Crypto Genius; (10) Kryptonex labs; and (11) Bitcoin Loophole.

          65.     During the Digital Assets Period, Digital Platinum Defendants, through their

   employees, officers, owners, and agents, including Fingerhut, handled the marketing, broker

   intermediary, and backend roles. Fingerhut managed Digital Platinum Defendants’ affiliate

   marketing program from DPI’s offices in Florida, or by working out of his home in Miami

   Beach, Florida.

          66.     Fingerhut hired, directed, and/or supervised at least four individuals in Florida

   and one individual in Israel to write solicitation emails and disseminate them in bulk through
                                                    19
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 20 of 54




   autoresponders that he and others he supervised created for the digital assets campaigns. Just

   like his binary options activities for AIP, when Fingerhut wrote digital assets solicitation emails,

   he fabricated profits and performance results based on fictional accounts of fictitious characters’

   use of the DA Trading System that was marketed; Fingerhut directed those that he supervised to

   do the same.

          67.     DPL and Huf, through Valariola, Barak, and others acting on their behalf,

   managed the backend, supplied the marketed DA Trading Systems, worked directly with the

   brokers, tracked progress of the campaigns and handled payments to DPI and its employees and

   agents, including Fingerhut.

          68.     Digital Platinum Defendants’ digital assets campaigns operated the same way as

   the previous binary options campaigns at AIP. Fingerhut and others that he supervised created

   and/or disseminated mass email solicitations using autoresponders. Those emails included an

   embedded link that directed anyone who clicked it to the corresponding digital assets campaign

   website operated by DPL and/or Huf through an affiliate network controlled by Valariola and

   Barak called Roi Boutique. Upon arrival at the landing page for each campaign, a sales video

   automatically played to further persuade a prospective customer and/or customer to open and

   fund a digital assets trading account.

          69.     Fingerhut and others he supervised used more than ten autoresponders on behalf

   of Digital Platinum Defendants during the Digital Assets Period. On average, five auto

   responders were used on a daily basis and, on average, each autoresponder contained around

   two-hundred thousand (200,000) email addresses obtained by Digital Platinum Defendants and

   used as leads for their digital assets solicitation campaigns.




                                                    20
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 21 of 54




           70.      Digital Platinum Defendants’ websites generally included some variation of the

   campaign name like http://thecryptosofware.co/ for the Crypto Software campaign or

   http://ethereumcode.net/index.php for the Ethereum Code campaign.

           71.      The landing pages for Digital Platinum Defendants’ digital assets campaigns all

   included a sales video that streamed automatically. As part of his duties, Fingerhut tested the

   links embedded in the solicitation emails to ensure that the recipients would be directed to the

   proper campaign website and to make sure that the sales videos streamed automatically once a

   customer accessed the website. In doing so, Fingerhut viewed the sales videos.

           72.           Brokers selected by DPL and/or Huf for the digital assets campaigns agreed to

   pay a pre-determined, flat commission resulting from each new customer that opened and funded

   a digital assets trading account (“FTD”) as a result of Digital Platinum Defendants’ solicitations.

   Brokers also generally required a customer to deposit at least $250 to open a trading account and

   qualify as a FTD.

                    3.       Defendants’ False or Misleading Solicitations

                             a.      AIP’s Fraudulent Binary Options Solicitations

           73.      AIP, through Fingerhut and others, intentionally or recklessly created and/or

   procured false or misleading email solicitations and follow-ups (known as “swipes”) and sales

   videos for each of the binary options campaigns that it launched with DPL’s assistance.

           74.      As described above, DPL, through Valariola and Barak, knew or willfully

   disregarded that the swipes and sales videos that AIP created and disseminated for its binary

   options campaigns included false or misleading information about the Trading System and

   purported users’ experiences with and profits resulting from the Trading System, particularly

   since DPL did not share results of any Trading System with AIP for AIP to include in its

   solicitations.
                                                      21
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 22 of 54




          75.     The swipes created and/or disseminated by Fingerhut contained numerous false or

   misleading statements about the advertised Trading Systems, e.g., that customers can and have

   already “made millions” trading with the Trading Systems, or that customers made hundreds in

   profits in seconds, thousands in a day, and became millionaires in a few months. AIP’s swipes

   prior to June 2014 included the same false or misleading statements about the Trading Systems.

          76.     When Fingerhut wrote swipes for AIP, he made up profits and performance

   results instead of referring to real users’ experiences with the marketed Trading Systems.

   Fingerhut also created the appearance of fake urgency in the solicitation emails by stressing that

   spots are limited (“Only 50 people around the world are accepted each month”) or “time is

   running out” and “this download link expires in 24 hours.” Prior to June 2014, others at AIP

   similarly included fake profits, performance results, and false urgency in the swipes.

          77.     Fingerhut knew that the swipes prepared by others for AIP also included

   materially false or misleading information about profits, trading results, background and

   experience of the creators of the Trading Systems, and/or purported users’ experience with the

   Trading Systems.

          78.     Even though Fingerhut and others at AIP sent the swipes to prospective

   customers and customers, those emails often appeared as though the fictional character(s) who

   were depicted in the corresponding sales video sent the communications. In other instances, the

   emails appeared to come from the fake owner or support department of the advertised Trading

   System so the solicitation looked more persuasive and credible.

          79.     For example, Fingerhut worked on the Push Money App (“PMA”) campaign by

   creating and disseminating false or misleading email solicitations and testing the link to the sales

   video. The following swipe from on or about February 23, 2016 exemplifies solicitations


                                                    22
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 23 of 54




   Fingerhut and others at AIP disseminated for the PMA campaign, which references a fake “PMA

   company” and was signed by fake founders of the fake PMA company:

             We have just closed a special deal with one of our major brokers. Everyone
             that registers their PMA App today gets a matching deposit bonus . . . up to
             $10k if you’re so fortunate . . . Just in the past 24 hrs the PM App has made the
             new members a combined $118,927.36. Just in the last 24hrs! My friend, you
             are missing out on serious money if you haven’t activated your app yet. I know
             last year you were scammed with Binary Options bots. Trust me, this is not one
             of those scams. Not even close. PMA Company received the Most Profitable
             Trading System award at the NY convention of 2015. Yes we are a real legit
             company that really wants to help you become filthy rich.

   There were no new members who earned over $118,000 in 24 hours, no 2015 convention, and

   there was never a company called PMA Company. Fingerhut knew that the trading results of

   purported users in the PMA emails were fake.

          80.     In May 2016, AIP, through Fingerhut and others, sent various emails to a disabled

   veteran in the United States living on disability payments, reminding the recipient to fund a

   trading account “to make possibly 7 figures in 180 days just like our first group of beta testers!”

   One email stressed the “limited availability” of PMA and urged that customer to fund his

   account “so you’ll be able to start making money right away.” These emails included fake

   trading profits and false time and availability restrictions, all of which Fingerhut knew was

   regularly included in AIP’s solicitations despite the fact that the information was not true.

          81.     In addition to false statements in the email solicitations Fingerhut created or

   disseminated, Fingerhut knew that all of the binary options campaign websites featured at least

   one sales video that depicted a fictional story about a Trading System portrayed by paid actors

   representing fictional characters making false or misleading statements about the Trading

   System’s trading results, risk of loss, experience of the founders, and profits earned. The videos




                                                    23
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 24 of 54




   also included props like luxury vehicles, a private jet, and mansions–all rented to create the

   video and not in fact owned or purchased by any user of the advertised Trading System.

          82.     Fingerhut knew that the stories depicted in AIP’s sales videos were fabricated by

   Atkinson or a copywriter and did not reflect real people’s results from use of the marketed

   Trading Systems.

          83.     In fact, none of AIP’s binary options sales videos involved real users or creators

   of the advertised Trading System. As scripted, and as Fingerhut knew, the actors brazenly lied

   in the videos about their role and the fictional story line. For example, the SMS video included

   the following false statements delivered by an actor:

             See anyone can throw numbers around and whip up some proof shots. All the
             scamers [sic] do it. This isn’t that. This is a completely different playing
             field. And you’re going to see real proof . . . you can’t deny . . . and . . . in a
             way you’ve never seen before in your life.

             Everything I’m about to tell you is 100% real and was experienced by me
             firsthand.

   All of these statements were fabricated.

          84.     Historical and/or live trading results depicted in AIP’s sales videos were also

   fake. For example, the sales video for CC portrays “Robert Allen” as the star. Allen, a doctor,

   apparently received the CC System from a “true billionaire” and “financial mogul” on his

   deathbed after Allen cared for him in the hospital. The sales video shows screenshots of Allen’s

   trading account from July 2009 through August 2009 and also a “live” video of the account with

   big red letters across the screen, “LIVE ONLINE PROOF.” Allen explains that he “just”

   deposited $250 “risk-free” into his account and he will “show you the money it makes LIVE

   over the next 60 seconds. We can back up every word we say with real life results.” The sales

   video shows the account increasing nine times then settling at $356,910 in the span of one


                                                    24
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 25 of 54




   minute. However, Robert Allen was a fictional character portrayed by an actor, there was no

   billionaire mogul creator, and Allen had no trading account from 2009 or any trading profits

   from the CC System.

          85.     AIP’s sales videos also purported to guarantee profits by using the “risk-free”

   Trading System:

          The AMA campaign promised:

              In sum total . . . we know . . . you will be earning at least $300,000 per month–
              also known as . . . $3.6 million dollars per year . . . starting just 30 days from
              now . . . just as sure as 1 plus 1 equals 2. Gosh, I love numbers! These are
              mathematical certainties . . . .

              The Auto Money App only picks winning trades . . . . These brokers only
              work for the Auto Money App and they are designed to make sure your initial
              deposit turns you into a millionaire in 90 days or less.

          SMS includes:

              And when you do get to the end of this video, you will also be rewarded with a
              guaranteed $1000 in your first 60 seconds and $10,000 in your first two days
              for free . . . . There will be no losses. None at all.

                          b.      Fingerhut’s & Digital Platinum Defendants’ Digital Assets
                                  Fraudulent Solicitations

          86.        Digital Platinum Defendants, through Fingerhut and others at his direction,

   intentionally or recklessly created and/or procured false or misleading swipes for each of its

   digital assets campaigns during the Digital Assets Period.

          87.        The swipes created and/or disseminated by Fingerhut and others that he

   supervised, contained numerous false or misleading statements about the advertised DA Trading

   Systems.

          88.     Fingerhut’s swipes generally referred to the digital assets involved, most often

   Bitcoin, and explained that the DA Trading System resulted in profits regardless of what

   happened to the price of Bitcoin and without the customer needing to purchase any Bitcoin. The
                                                    25
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 26 of 54




   sales videos further showed screenshots of executed transactions that purported to reflect trading

   in digital assets and also options (swaps) involving digital assets.

          89.     Fingerhut admitted that when he wrote swipes, he fabricated profits and

   performance results instead of referring to real users’ experiences with the marketed DA Trading

   Systems. He also instructed the individuals he supervised to do the same and/or he provided the

   content for them to disseminate (as was the case with the Israeli employee who reported to

   Fingerhut). Fingerhut, and others under his supervision, also created the fake appearance of

   urgency in the solicitation emails by stressing that spots are limited (e.g., “this new members’

   group is limited to only 100 new members”).

          90.     Fingerhut further admitted that all the emails/swipes he wrote or that others under

   his supervision wrote for Digital Platinum Defendants were based on fictional accounts of

   fictitious characters’ use of the offered DA Trading System. Fingerhut boasted to Passerino that

   the swipes that were most successful in persuading individuals to open and fund digital assets

   trading accounts were the ones he created.

          91.     For example, in or around November 2017, Fingerhut directed an agent or

   employee of DPI to disseminate email solicitations for Digital Platinum Defendants’ Bitcoin

   Code campaign, while intentionally or recklessly disregarding that they included the following

   materially false or misleading statements:

             Kelly Jones writes about this system that delivers huge gains no matter what
             the price [of Bitcoin] does.

             You see, there is a system that will deliver results no matter how high or low
             Bitcoin goes . . . . I estimate that if you start now in a month you can be sitting
             on at least $20K. Yes, it is a high number but that is what I took in after a
             month of using this system.

             Here’s what is about to happen the second you activate your auto-generating
             profit account. There is [sic] over 1,000 people just like you using this system

                                                    26
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 27 of 54




             every single day earning thousands in profits. And don’t be
             intimidated . . . . Because you do NOT need any previous experience or any
             tech skills. The system does 100% everything for you. It is so easy to make
             money from this anyone can do it including you . . . . You start right now, by
             this time tomorrow you will have the money already in your account ready to
             be spent. Yes, it works that fast . . . .

          92.     All of these statements concerning profits and users’ experience with the DA

   Trading System were fictitious in that they were not based on actual performance of the system

   or any real person’s profits resulting from same.

          93.     Similarly, the swipes Fingerhut and/or his team created and used for another

   Digital Platinum Defendants’ Bitcoin campaign included the following materially false or

   misleading statements:

             Had you started using our system just one month you’d be sitting on a
             minimum of $400,000 in profit. Isn’t it amazing.

             But thanks to our revolutionary system, you can profit with bitcoin with zero
             risk.

             I would take action fast as this new members group is limited to only a hundred
             new members who want too fast track their success.

             As of right now our system has created 2903 first time millionaires in 2017
             with nine more members about five days away from hitting the millionaire
             mark! . . . . Recently we reopened the enrollment and everyone who joins in
             2017 we can guarantee you’ll become a millionaire in 2018

             [Y]ou have come this far in the process and have been given a spot to join our
             team, let me remind you each of our members is earning $13,000 per day or
             more.

             [Y]ou activate your account now within exactly 24 hours your payout will be at
             least 13,000 period. Every single day you will receive this amount or
             more . . . .

          94.     Fingerhut knew that all of the statements in this swipe were fictitious in that they

   were not based on real users’ experience with the marketed DA Trading System and there was

   no basis to include the “guarantee” of profits.

                                                     27
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 28 of 54




          95.     The swipes Fingerhut and his team created and used for the Crypto Software

   (//thecryptosoftware.co/) digital assets campaign in or around January 2018 included the

   following materially false or misleading statements:

             [I]t only took 29 days for the last 23 people who joined to start getting daily
             gains over $20,000.

             Mark my words . . . you will NEVER get the gains you get from the system I
             am about to show you. There is no way you can earn 13K a day by buying
             coins. The number above is exactly how much you will gain each day by using
             my system. Plus it requires no experience and can be generating big profits for
             you automatically.

   All of the statements in this swipe were similarly fictitious.

          96.     Fingerhut included all of the materially false or misleading statements in the

   swipes (or directed others to do so) disseminated on behalf of Digital Platinum Defendants to

   induce prospective customers to sign up so that he and the Digital Platinum Defendants could

   earn compensation and/or commissions.

          97.     Fingerhut’s email solicitations for all of Digital Platinum Defendants’ digital

   assets campaigns included an embedded link to the campaign websites, which each featured an

   automatically streaming sales video that depicted a fictional story about a DA Trading System

   portrayed by paid actors representing fictional characters making false or misleading statements

   about the system’s trading results, risk of loss, experience of the founders, and profits earned.

          98.     Fingerhut viewed Digital Platinum Defendants’ sales videos as part of the process

   of testing the links in the solicitation emails. Fingerhut knew that the stories depicted in the

   digital assets sales videos were fabricated and did not reflect real people’s results from use of the

   marketed DATrading System.

          99.     For example, the Bitcoin Code sales video described how “anyone can make an

   excess of $13,000 in just 24 hours” using the software that trades Bitcoin without buying it with

                                                    28
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 29 of 54




   “an unheard of 99.4% accuracy, which means it’s virtually impossible to lose.” The video

   shows fake “LIVE” demonstrations that include screen shots of 126 executed options

   transactions, which resulted in only 3 losses. The video also includes three fictitious

   testimonials, one of which claimed to have earned $400,000 using the DA Trading System in

   thirty-seven days, another claiming to have earned over $750,000 in two months.

          C.      Defendants Scammed Tens of Thousands of Individuals

          100.    Tens of millions of individuals received AIP’s and Digital Platinum Defendants’

   fraudulent solicitations and the fraudulent campaigns were successful.

          101.    For example, during a portion of the Binary Options Period, between January

   2014 and June 2016, at least 51,917 new customers, some of which were US customers, opened

   and funded binary options trading accounts at brokers in connection with fraudulent campaigns

   that DPL aided and abetted; at least 42,945 of those customers opened and funded binary options

   trading accounts in connection with fraudulent campaigns that Fingerhut participated in from

   June 2014 to June 2016.

          102.    During the Digital Assets Period, at least 8,043 customers opened and funded

   digital assets or digital assets options trading accounts at brokers in connection with Digital

   Platinum Defendants’ fraudulent campaigns that Fingerhut participated in.

          103.    The amount of money customers deposited when opening a new account varied.

   For the binary options and digital assets campaigns, customers were generally required to

   deposit at least $250 initially. Therefore, the 51,917 customers that opened new binary options

   trading accounts at brokers between January 2014 and June 2016 deposited at least $12,979,250

   in trading accounts as a result of AIP’s fraudulent solicitations. Similarly, the 8,043 customers

   that opened new digital assets trading accounts between October 2016 and August 2018


                                                    29
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 30 of 54




   deposited at least $2,010,772.95 as a result of Digital Platinum Defendants’ fraudulent

   solicitations.

           104.     Brokers paid DPL and AIP a flat commission for each new funded binary option

   account opened as a result of AIP’s fraudulent solicitations and DPL and AIP split the

   commission between them. Between October 2013 and November 2016, DPL paid AIP

   $17,300,780.50 for the binary options campaigns they launched together. AIP deposited over

   $154,956 into Fingerhut Group’s bank account for Fingerhut’s services during the Binary

   Options Period.

           105.     Between October 2016 and August 2018, DPI received $3,619,391.31 in

   payments for its digital assets affiliate marketing activities, primarily from an account in the

   name of Huf. The money deposited in a United States account in DPI’s name represents only a

   portion of the commissions DPL and/or Huf earned as a result of DPI’s fraudulent solicitations.

           106.     During the Digital Assets Period, Fingerhut invoiced DPL, DPI, and Huf for the

   affiliate marketing services he provided in connection with digital assets campaign and those

   entities generally paid him through Fingerhut Group and/or Media Hut. Fingerhut received at

   least $383,269.98 during the Digital assets Period from accounts in the name of DPL, DPI, and

   Huf. Fingerhut’s compensation included a fixed base salary and since at least July 2017, he also

   received approximately two percent (2%) of the commissions resulting from his (and his team’s)

   fraudulent solicitations.

           107.     In the spring and summer of 2018, Fingerhut orchestrated a number of financial

   transactions among entities he owned and controlled, including Fingerhut Group, Recruiting

   Hut, and Media Hut. On June 29, 2018, Fingerhut withdrew the remaining balance in the

   Fingerhut Group account, approximately $250,000, and transferred the funds to his Recruiting


                                                    30
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 31 of 54




   Hut account. Fingerhut closed the Fingerhut Group account in July 2018 and used funds from

   the Recruiting Hut account to pay off his mortgage in July 2018.

           D.      Fingerhut’s Materially False or Misleading Statements to the Commission
                   and Under Oath

           108.    On August 9, 2018, Staff sent via UPS an investigative subpoena and letters to

   Fingerhut and his companies requesting that they retain, preserve, and safeguard against

   destruction of all documents, communications and information related to the binary options and

   digital assets fraud alleged here (“DND”). The package also included a copy of the form

   Statement to Persons Providing Information About Themselves to the Commission (“Statement to

   Persons”), which advises parties of their duty to speak truthfully and potential penalties for

   failing to do so.

           109.    Staff spoke with Fingerhut on a voluntary basis via telephone twice in August

   2018 and once in September 2018. Fingerhut was not represented by counsel at those times. As

   is Staff’s practice, before discussing any substantive matters, Staff advised Fingerhut of the ways

   in which the Commission may use information provided to it, and that if he chose to speak with

   Staff voluntarily, all statements must be truthful as there could be criminal and civil penalties for

   making false or misleading statements to Staff. Fingerhut acknowledged Staff’s warnings and

   agreed to speak on a voluntary basis claiming that he wanted to cooperate.

           110.    After speaking with Fingerhut on August 20, 2018, Staff re-sent its original

   subpoena and DNDs dated August 9 to Fingerhut, Fingerhut Group, and Media Hut via email,

   attaching a copy of the Division’s Statement to Persons, which memorialized the warnings Staff

   conveyed orally at the outset of the telephone conversation. Fingerhut confirmed receipt on

   August 21, 2018 via email.



                                                    31
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 32 of 54




          111.    During the telephone conversations with Staff, Fingerhut provided information

   about AIP, the Digital Platinum Defendants, and his role with those companies. Fingerhut also

   agreed to prepare and sign a declaration that Staff could use during litigation in support of its

   Motion for a Preliminary Injunction in the Atkinson case.

          112.    Fingerhut executed a declaration under penalty of perjury that Staff used as

   evidence in its filing in September 2018. In October 2018, Fingerhut testified as a witness for

   Staff during the subsequent preliminary injunction hearing. Atkinson, No. 18-cv-23992-JEM, at

   ECF Nos. 65, 103.2.

          113.    The Division deposed Fingerhut in connection with the Atkinson litigation on

   May 22, 2019. Fingerhut testified that he understood that his testimony and declaration were

   made under oath.

                  1.      Use & Deletion of Fingerhut’s Personal Email Accounts

          114.    Fingerhut told Staff during telephone conversations on August 20, 21, 2018 and

   September 20, 2018, and later testified under oath, that the only email address he used to conduct

   business for Digital Platinum Defendants was dan@digitalplatinum.com.

          115.    During Fingerhut’s deposition in connection with the Atkinson litigation in May

   2019, Fingerhut repeated the assertion several times. He was asked, and he responded:

             Q. Okay. So you didn’t use any other email addresses while at Digital
             Platinum; right?

             A. No.

             Q. Or related to Digital Platinum work?

             A. No.

          116.    However, Fingerhut routinely used his personal Gmail account for business

   related to Digital Platinum Defendants, including to provide instructions to individuals he

                                                    32
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 33 of 54




   supervised about email solicitations for digital assets campaigns, send and view Google Docs

   that contained email solicitations for digital assets campaigns, and to access solicitation materials

   in Dropbox. In fact, it was Fingerhut’s practice to ensure that a copy of Digital Platinum

   Defendants’ email solicitations would be sent to his Gmail address during the Digital Assets

   Period.

             117.   Fingerhut failed to disclose, search or produce any documents from that Gmail

   account in response to the investigative and judicial subpoenas directed to him.

             118.   On or about August 23, 2018, after speaking with Staff, receiving an investigative

   subpoena and DND letters, and after Passerino notified him that DPI received a subpoena from

   the CFTC that named Fingerhut, Fingerhut deleted and/or deactivated his personal Gmail

   account. During his May 22, 2019 deposition, Fingerhut denied any recollection of deleting or

   deactivating that account.

             119.   Fingerhut admitted, however, that in early 2019 he deleted a Hotmail account that

   he used to conduct business at AIP and Digital Platinum Defendants. Fingerhut did so at least

   five months after receiving the August 2018 investigative subpoena and DNDs and at least three

   months after receiving a judicial subpoena in October 2018.

             120.   In response to those subpoenas, Fingerhut produced only a handful of documents

   from the Hotmail account related to AIP business. However, Fingerhut sent or received

   hundreds of emails related to AIP’s and DPL’s binary options or Digital Platinum Defendants’

   digital assets affiliate marketing from his Hotmail account, all of which were relevant to the

   August 2018 investigative subpoena and October 2018 judicial subpoena.




                                                    33
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 34 of 54




                  2.      Fingerhut’s Direct & Integral Role in Digital Platinum Defendants’ Fraud

          121.    Fingerhut made false or misleading statements to Staff and in his sworn

   declaration to conceal the nature and extent of his integral role in Digital Platinum Defendants’

   digital assets fraud and production of documents showing same.

          122.    During telephone conversations with Staff, Fingerhut described his role related to

   trading or digital assets email solicitations at DPI as low-level, merely reporting to and following

   instructions from Passerino.

          123.    In his sworn declaration, Fingerhut averred that although he participated in hiring

   certain individuals to work at DPI, none of those individuals were involved in creating or

   disseminating solicitations for campaigns related to trading or digital assets: “Those individuals

   were hired to develop and design an email marketing system and an interactive sports game app

   for the NBA/WNBA.”

          124.    During Fingerhut’s deposition, Fingerhut confirmed (until confronted with

   contradictory evidence) that this statement was true and accurate and went even further:

             Q. Did you hire anyone that was involved in writing swipes?

             A. No.

             Q. Okay. Did you hire anyone who was involved in sending out emails
             through auto responders for CFD or virtual currency or any other trading
             campaigns?

             A. No.

          125.    However, Fingerhut did in fact recruit, hire, train, and supervise individuals on

   behalf of the Digital Platinum Defendants to assist him with writing swipes and sending out

   emails solicitations through autoresponders for digital assets and other trading campaigns.




                                                   34
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 35 of 54




                                     3.     Fingerhut’s Laptop

          126.    Fingerhut testified at the Atkinson PI hearing that he quit his job at DPI on his

   birthday in 2018 and gave the laptop computer that he used for DPI business to Passerino that

   same day by handing it to Passerino at Fingerhut’s home. Atkinson, No. 18-cv-23992-JEM, at

   ECF Nos. 103.2, 136.1.

          127.    Passerino failed to turn over the laptop to the appointed receiver or Staff as

   ordered by the Court during the Atkinson litigation. Relying on Fingerhut’s testimony regarding

   the laptop, Staff filed a Motion for Rule to Show Cause (“RTSC”) why Passerino should not be

   held in contempt for failing to produce the laptop, among other things, on October 30, 2018. Id.

   at ECF No. 103. As part of the RTSC proceedings, the CFTC identified, among other things,

   “Dan Fingerhut’s computer which, according to Mr. Fingerhut’s uncontroverted testimony, he

   personally handed to Passerino, along with all the username and password information to access

   therein, on August 13, 2018.” Id. at ECF No. 130 at 7-8, ECF 210 at ¶ 4.

          128.    Passerino thereafter produced documents and provided information to Staff

   contradicting Fingerhut’s statements. Staff engaged in additional discovery and discovered that

   the laptop was purchased by Fingerhut and not DPI, Passerino was not at Fingerhut’s home on

   his birthday in 2018, Fingerhut did not give his laptop to Passerino at his home on his birthday in

   2018 or at any other time, Fingerhut had his laptop after he spoke with the CFTC (also after his

   birthday in 2018), and Fingerhut also used a desktop at his home and his cell phone to conduct

   Digital Platinum Defendants’ business, which he had omitted from discussions with the Division

   and which he failed to produce.




                                                   35
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 36 of 54




          129.    When Passerino met with Fingerhut at his home after his birthday in 2018 and

   notified him that the CFTC issued a subpoena directed at DPI that identified Fingerhut,

   Fingerhut responded by saying that he would go on his boat and throw his laptop into the ocean.

          130.    During his deposition, Fingerhut repeated his false statement that he handed the

   laptop he used while working at Digital Platinum Defendants to Passerino when he quit DPI on

   his birthday in 2018.

    VI.   VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND REGULATIONS

                                                COUNT I

           Fingerhut’s, DPL’s, Valariola’s and Barak’s Violations of Section 4c(b) of the
             Act, 7 U.S.C. § 6c(b) (2018), and Regulation 32.4, 17 C.F.R. § 32.4 (2019)
                                          (Options Fraud)

          131.    7 U.S.C. § 6c(b) makes it unlawful for any person to offer to enter into, enter into,

   or confirm the execution of, any transaction involving any commodity regulated under the Act

   which is of the character of, or is commonly known to the trade as, inter alia, an “option”, “bid”,

   “offer”, “put”, or “call”, contrary to any rule, regulation, or order of the Commission prohibiting

   any such transaction or allowing any such transaction under such terms and conditions as the

   Commission shall prescribe.

          132.    17 C.F.R. § 32.4 provides that, in or in connection with an offer to enter into, the

   entry into, or the confirmation of the execution of, any commodity option transaction, it shall be

   unlawful for any person directly or indirectly: (a) to cheat or defraud or attempt to cheat or

   defraud any other person; (b) to make or cause to be made to any other person any false report or

   statement thereof or cause to be entered for any person any false record thereof; or (c) to deceive

   or attempt to deceive any other person by any means whatsoever.



                                                   36
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 37 of 54




          133.    As set forth in paragraphs 2-4, 6, 16, 26, 36-48, 73, 75-85, 100-101, and 103-04,

   between June 2014 and October 2016, Fingerhut, as an agent of AIP, intentionally or recklessly

   created and/or disseminated fraudulent solicitations in emails, websites, and fictitious sales

   videos promising free access to Trading Systems to induce prospective customers to open and

   fund a binary options trading account with a recommended broker so that AIP could earn

   commissions for twenty binary options campaigns.

          134.    Between June 2014 and October 2016, Fingerhut, by the conduct alleged in

   paragraphs 2-4, 6, 16, 26, 36-48, 73, 75-85, 100-101, and 103-04, in or in connection with an

   offer to enter into, the entry into, or the confirmation of the execution of, any commodity option

   transaction directly or indirectly: (a) cheated or defrauded, and attempted to cheat and defraud,

   customers and prospective customers; (b) made or caused to be made to customers and

   prospective customers false reports or statements; and (c) deceived or attempted to deceive

   customers and prospective customers, in violation of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4.

          135.    As set forth in paragraphs 1-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-104, between October 2013 and November 2016, AIP, through the acts of its owners,

   employees, agents, and/or employees, including Fingerhut’s acts between June 2014 and

   October 2016, intentionally or recklessly created and/or disseminated fraudulent solicitations in

   emails, websites, and fictitious sales videos promising free access to Trading Systems to induce

   prospective customers to open and fund a binary options trading account with a recommended

   broker so that AIP could earn commissions for twenty-four campaigns.

          136.    As set forth in paragraphs 1-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-104, between at least October 2013 and November 2016, AIP, through the acts of its

   owners, employees, agents, and/or employees, including Fingerhut’s acts between June 2014 and


                                                    37
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 38 of 54




   October 2016, in or in connection with an offer to enter into, the entry into, or the confirmation

   of the execution of, any commodity option transaction directly or indirectly: (a) cheated or

   defrauded, and attempted to cheat and defraud, customers and prospective customers; (b) made

   or caused to be made to customers and prospective customers false reports or statements; and (c)

   deceived or attempted to deceive customers and prospective customers, in violation of 7 U.S.C.

   § 6c(b) and 17 C.F.R. § 32.4.

          137.    As set forth in paragraphs 1-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-104, AIP violated 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4 through the acts of its owners,

   officers, agents, and/or employees, including Fingerhut’s acts between June 2014 and October

   2016, because Fingerhut’s conduct was within the scope of his employment, office or agency

   with AIP. AIP is therefore liable for Fingerhut’s acts, omissions, and failures constituting

   violations of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4 pursuant to Section 2(a)(1)(B) of the Act,

   7 U.S.C. § 2(a)(1)(B), and Regulation 1.2, 17 C.F.R. § 1.2 (2019).

          138.    As set forth in paragraphs 2-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-04, between October 2013 and November 2016, DPL, through Valariola and Barak,

   willfully aided and abetted AIP’s twenty-four fraudulent binary options campaigns by supplying

   certain false sales videos, knowing AIP used similar false or misleading statements in video and

   email solicitations that it created and disseminated to prospective customers, sharing those

   solicitations with brokers and encouraging them to use them in the brokers’ further solicitations,

   serving as an intermediary with the brokers, supplying the Trading Systems that did not operate

   as marketed, and handling the commissions resulting from the fraud. Therefore, pursuant to

   Section 13(a) of the Act, 7 U.S.C. § 13c(a) (2016), DPL is liable for AIP’s violations of 7 U.S.C.

   § 6c(b) and 17 C.F.R. § 32.4.


                                                   38
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 39 of 54




          139.    As set forth in paragraphs 2-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-04, between October 2013 and November 2016, Valariola and Barak willfully aided and

   abetted AIP’s violations of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4 within the scope of their

   employment, office or agency with DPL. DPL is therefore liable for Valariola’s and Barak’s

   acts, omissions, and failures constituting violations of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4

   pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. §1.2.

          140.    As set forth in paragraphs 2-4, 6, 19-24, 49-61, 74, and 104, Valariola and Barak

   controlled DPL throughout the relevant period, including between October 2013 and November

   2016. Valariola and Barak failed to act in good faith and/or knowingly induced DPL’s violations

   alleged herein. Valariola and Barak are therefore liable for DPL’s violations as controlling

   persons pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b) (2018).

          141.    Each solicitation offering automated trading software that purported to trade

   binary options automatically on behalf of customers is alleged as a separate and distinct violation

   of 7 U.S.C. § 6c(b) and 17 C.F.R. § 32.4.

                                               COUNT II

              Fingerhut’s Violations of Section 4o(1) of the Act, 7 U.S.C. § 6o(1) (2018)
                                            (CTA Fraud)

          142.    Section 1a(12)(A) of the Act, 7 U.S.C. § 1a(12)(A) (2018), in relevant part,

   defines a CTA as any person who “for compensation or profit, engages in the business of

   advising others, either directly or through publications, writings, or electronic media, as to the

   value of or advisability of trading in” any commodity for future delivery, security futures

   product, swap, and/or commodity option.

          143.    Between October 2013 and November 2016, AIP acted as an unregistered CTA

   by advising others through email and video solicitations as to the value and advisability of
                                                    39
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 40 of 54




   trading in binary options to earn commission from recommended brokers using automated

   trading systems as set forth in Paragraphs 1-4, 6, 16, 26-27, 36-61, 73, 75-85, 100-101, and 103-

   04.

          144.    Regulation 1.3(Associated Person)(4), 17 C.F.R. § 1.3(Associated Person)(4)

   (2019), in relevant part, defines an Associated Person of a CTA to include an employee or agent

   of a CTA that is involved in the solicitation of a client’s or a prospective client’s discretionary

   account.

          145.    As set forth in paragraphs 2-4, 6, 16, 26-27, 36-48, 73, 75-85, 100-101, and 103-

   04, Fingerhut acted as an unregistered Associated Person of a CTA between June 2014 and

   October 2016 because, as an employee or agent of AIP, he created and/or disseminated

   solicitations to clients and prospective clients that advised them to: (i) trade in binary options;

   (ii) with a recommended broker; (iii) using automated trading software that would trade

   automatically on their behalf; (iv) for compensation.

          146.    7 U.S.C. § 6o(1) makes it unlawful for a CTA or Associated Person of a CTA,

   using the instrumentalities of interstate commerce, directly or indirectly:

                  (A)     to employ any device, scheme, or artifice to defraud any
                  client or participant or prospective client or participant; or
                  (B)     to engage in any transaction, practice or course of business
                  which operates as a fraud or deceit upon any client or participant
                  or prospective client or participant.

          147.    As set forth in paragraphs 2-4, 6, 16, 36-48, 73, 75-85, and 100-101, Fingerhut

   fraudulently solicited members of the public and created and/or disseminated fraudulent websites

   and emails advising members of the public to open and fund binary options trading accounts

   with a recommended broker to access the marketed Trading Systems that purported to trade

   automatically on behalf of the client automatically. For each of AIP’s binary options campaigns,


                                                     40
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 41 of 54




   including but not limited to the twenty (20) AIP launched that Fingerhut was involved with, the

   solicitations repeatedly misrepresented, among other things: (i) hypothetical and fictitious

   trading results as real results; (ii) actors as true users of the Trading Systems; (iii) the fictitious

   experience, background and skill of the “creators” of the Trading Systems; and/or (iv) that the

   testimonials reflected real users’ experiences.

           148.    Between June 2014 and October 2016, Fingerhut, by the conduct alleged in

   paragraphs 2-4, 6, 16, 36-48, 73, 75-85, 100-101, and 103-104, while acting as an AP of a CTA,

   used the instrumentalities of interstate commerce and: (a) employed numerous devices,

   schemes, or artifices to defraud clients and prospective clients; and (b) engaged in transactions,

   practices, and courses of business which operated as a fraud or deceit upon clients and

   prospective clients, in violation of 7 U.S.C. § 6o(1).

           149.    Each solicitation offering automated trading software that purported to trade

   binary options automatically on behalf of customers is alleged as a separate and distinct violation

   of 7 U.S.C. § 6o(1).

                                                 COUNT III

         Fingerhut’s and Digital Platinum Defendants’ Violations of Section 6(c)(1) of the
    Act,7 U.S.C. § 9(1) (2018), and Regulation 180.1(a)(1)-(3), 17 C.F.R. § 180.1(a)(1)-(3) (2019)
                      (Manipulative & Deceptive Device, Scheme or Artifice)

           150.    Section 1a(47)(A) of the Act, 7 U.S.C. § 1a(47)(A) (2018), defines “swap” to

   include, among other things, any agreement, contract, or transaction that: (a) is an option of any

   kind; (b) provides for payment dependent on the occurrence, nonoccurrence, or the extent of the

   occurrence of an event or contingency; or (c) provides on an executory basis for payments based

   on the value or level of one or more interest or other rates, currencies, commodities, securities,

   instruments of indebtedness, indices, quantitative measures, or other financial or economic


                                                      41
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 42 of 54




   interests or properly of any kind, without also conveying an ownership interest in any asset or

   liability.

           151.   During the Binary Options Period (October 2013-November 2016), AIP, through

   its owners, officers, employees, and/or agents, including Fingerhut during the period of June

   2014 to October 2016, engaged in a fraudulent binary options scheme which offered free access

   to Trading Systems, which in turn traded binary options (swaps under the definition in the Act).

   DPL willfully aided and abetted twenty-four (24) of those campaigns and Fingerhut participated

   in twenty (20) between June 2014 and October 2016.

           152.   During the Digital Assets Period (October 2016-August 2018), Fingerhut and

   Digital Platinum Defendants, through the acts of Valariola, Barak, Fingerhut, and other owners,

   officers, employees, and/or agents of Digital Platinum Defendants, engaged in eleven (11)

   fraudulent digital assets campaigns which marketed free access to DA Trading Systems, which

   in turn, traded digital assets, a commodity in interstate commerce under the Act, and options on

   digital assets, a swap under the Act.

           153.   7 U.S.C. § 9(1) provides, in relevant part, “[i]t shall be unlawful for any person,

   directly or indirectly, to use or employ or attempt to use or employ, in connection with any swap,

   or a contract of sale of any commodity in interstate commerce, or for future delivery on or

   subject to the rules of any registered entity, any manipulative or deceptive device or contrivance,

   in contravention of such rules and regulations as the as the Commission shall promulgate . . .”

           154.   17 C.F.R. § 180.1(a)(1)-(3) provides, in relevant part, that it shall be unlawful for

   any person, in directly or indirectly:

                  In connection with any swap, or contract of sale of any commodity in
                  interstate commerce, or contract for future delivery on or subject to the
                  rules of any registered entity, to intentionally or recklessly: (1) Use or
                  employ, or attempt to use or employ, any manipulative device, scheme, or

                                                   42
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 43 of 54




                  artifice to defraud; (2) Make, or attempt to make, any untrue or misleading
                  statement of materials fact or to omit to state a material fact necessary in
                  order to make the statements made not untrue or misleading; (3) Engage,
                  or attempt to engage, in any act, practice, or course of business, which
                  operates or would operate as a fraud or deceit upon any person . . .

          Binary Options Swaps Fraud

          155.    Between June 2014 and October 2016, as set forth in paragraphs 2-4, 6, 16, 36-

   48, 73, 75-85, 100-101, and 103-104, Fingerhut, on behalf of AIP, intentionally or recklessly

   created and/or disseminated fraudulent solicitations for at least twenty (20) of AIP’s binary

   options campaigns that included materially false or misleading statements in emails, websites,

   and fictitious sales videos promising free access to Trading Systems that purported to trade

   automatically on behalf of the customer to induce prospective customers to open and fund a

   binary options trading account with a recommended broker to earn commissions for AIP.

          156.    Between June 2014 and October 2016, Fingerhut, on behalf of AIP, by the

   conduct alleged in paragraphs 2-4, 6, 16, 36-48, 73, 75-85, 100-101, and 103-104, directly and

   indirectly, in connection with binary options (swaps) intentionally or recklessly: (1) used or

   employed, or attempted to use or employ, manipulative devices, schemes, and artifices to

   defraud; (2) made, or attempted to make, untrue or misleading statement of a material fact or

   omitted to state material facts necessary in order to make statements made not untrue or

   misleading; and (3) engaged, or attempted to engage, in acts, practices, and courses of business,

   which operated or would operate as a fraud or deceit upon customers and prospective customers,

   in violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

          157.    Between October 2013 and November 2016, as set forth in paragraphs 1-4, 6, 16,

   19-24, 26-27, 36-61, 73-85, 100-101, and 103-104, AIP, through its owners, officers, employees,

   and/or agents, including Fingerhut’s acts during the period of June 2014 to October 2016,


                                                   43
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 44 of 54




   intentionally or recklessly created and/or disseminated fraudulent solicitations for at least

   twenty-four (24) binary options campaigns that included materially false or misleading

   statements in emails, websites, and fictitious sales videos promising free access to Trading

   Systems that purported to trade automatically on behalf of the customer to induce prospective

   customers to open and fund a binary options trading account with a recommended broker to earn

   commissions for AIP.

          158.    AIP, by the conduct alleged in paragraphs 1-4, 6, 16, 19-24, 26-27, 36-61, 73-85,

   100-101, and 103-104, directly and indirectly, in or in connection with binary options (swaps),

   intentionally or recklessly: (1) used or employed, or attempted to use or employ, manipulative

   devices, schemes, and artifices to defraud; (2) made, or attempted to make, untrue or misleading

   statement of a material fact or omitted to state material facts necessary in order to make

   statements made not untrue or misleading; and (3) engaged, or attempted to engage, in acts,

   practices, and courses of business, which operated or would operate as a fraud or deceit upon

   customers and prospective customers, in violation of 7 U.S.C. § 9(1) and 17 C.F.R.

   § 180.1(a)(1)-(3).

          159.    As set forth in paragraphs 1-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-104, between at least October 2013 and November 2016, AIP violated 7 U.S.C. § 9(1) and

   17 C.F.R. § 180.1(a)(1)-(3) through the acts of its owners, officers, agents, and/or employees,

   including Fingerhut’s acts between June 2014 and October 2016 because Fingerhut’s conduct

   was within the scope of his employment, office or agency with AIP. AIP is therefore liable for

   Fingerhut’s acts, omissions, and failures constituting violations of 7 U.S.C. § 9(1) and 17 C.F.R.

   § 180.1(a)(1)-(3) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. §1.2.




                                                    44
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 45 of 54




          160.    As set forth in paragraphs 2-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-04, between October 2013 and November 2016, DPL, through Valariola and Barak,

   willfully aided and abetted AIP’s twenty-four (24) fraudulent binary options campaigns by

   supplying certain false sales videos, knowing AIP used similar false or misleading statements in

   video and email solicitations that it created and disseminated to prospective customers, sharing

   those solicitations with brokers and encouraging their use in the brokers’ further solicitations,

   serving as an intermediary with the brokers, supplying the Trading Systems that did not operate

   as marketed, and handling the commissions resulting from the fraud. Therefore, pursuant to

   Section 13(a) of the Act, 7 U.S.C. § 13c(a) (2016), DPL is liable for AIP’s violations of 7 U.S.C.

   § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

          161.    As set forth in paragraphs 2-4, 6, 16, 19-24, 26-27, 36-61, 73-85, 100-101, and

   103-04, between October 2013 and November 2016, Valariola and Barak willfully aided and

   abetted DPL’s violations of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3) within the scope of

   their employment, office or agency with DPL. DPL is therefore liable for Valariola’s and

   Barak’s acts, omissions, and failures constituting violations of 7 U.S.C. § 6c(b) and 17 C.F.R. §

   32.4 pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. §1.2.

          162.    As set forth in paragraphs 2-4, 6, 19-24, 49-61, 74, and 104, Valariola and Barak

   controlled DPL throughout the relevant period, including between October 2013 and November

   2016. Valariola and Barak failed to act in good faith and/or knowingly induced DPL’s

   violations alleged herein. Valariola and Barak are therefore liable for DPL’s violations as

   controlling persons pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b) (2018).

          Digital Assets Commodity and Swaps Fraud




                                                    45
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 46 of 54




          163.    Between October 2016 and August 2018, as set forth in paragraphs 5,6, 16, 19-

   24, 62-72, 86-99, 100, and 102-106, Fingerhut intentionally or recklessly created and/or

   disseminated fraudulent solicitations for at least eleven digital assets campaigns that included

   materially false or misleading statements in emails, websites, and fictitious sales videos

   promising free access to DA Trading Systems that purported to trade Bitcoin or Ethereum digital

   assets and/or options involving those digital assets automatically on behalf of the customer to

   induce prospective customers to open and fund a digital assets trading accounts with a

   recommended broker to earn commissions for eleven (11) campaigns.

          164.    Between October 2016 and August 2018, as set forth in paragraphs 5,6, 16, 19-

   24, 62-72, 86-99, 100, and 102-106, Fingerhut directly and indirectly, in connection with digital

   assets and/or digital assets options intentionally or recklessly: (1) used or employed, or

   attempted to use or employ, manipulative devices, schemes, and artifices to defraud; (2) made,

   or attempted to make, untrue or misleading statement of a material fact or omitted to state

   material facts necessary in order to make statements made not untrue or misleading; and (3)

   engaged, or attempted to engage, in acts, practices, and courses of business, which operated or

   would operate as a fraud or deceit upon customers and prospective customers, in violation of 7

   U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

          165.    Between October 2016 and August 2018, the Digital Platinum Defendants,

   through their owners, officers, employees and/or agents including Fingerhut, by the conduct

   alleged in paragraphs 5,6, 16, 19-24, 62-72, 86-99, 100, and 102-106, intentionally or recklessly

   created and/or disseminated fraudulent solicitations for at least eleven digital assets campaigns

   that included materially false or misleading statements in emails, websites, and fictitious sales

   videos promising free access to DA Trading Systems that purported to trade Bitcoin or Ethereum


                                                    46
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 47 of 54




   digital assets and/or options involving those digital assets automatically on behalf of the

   customer to induce prospective customers to open and fund a digital assets trading accounts with

   a recommended broker to earn commissions for eleven (11) campaigns.

          166.     Between October 2016 and August 2018, the Digital Platinum Defendants,

   through their owners, officers, employees and/or agents including Fingerhut, by the conduct

   alleged in paragraphs 5,6, 16, 19-24, 62-72, 86-99, 100, and 102-106, directly and indirectly, in

   or in connection with commodities in interstate commerce and/or swaps intentionally or

   recklessly: (1) used or employed, or attempted to use or employ, manipulative devices, schemes,

   and artifices to defraud; (2) made, or attempted to make, untrue or misleading statement of a

   material fact or omitted to state material facts necessary in order to make statements made not

   untrue or misleading; and (3) engaged, or attempted to engage, in acts, practices, and courses of

   business, which operated or would operate as a fraud or deceit upon customers and prospective

   customers, in violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

          167.     Between October 2016 and August 2018, Fingerhut’s acts, misrepresentations and

   omissions occurred within the scope of his employment, office or agency with Digital Platinum

   Defendants as set forth in paragraphs 5, 6, 16, 19-24, 62-72, 86-99, 100, 102-106. Therefore,

   Digital Platinum Defendants are liable for his acts omissions, and failures constituting violations

   of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17

   C.F.R. § 1.2.

          168.     As set forth in paragraphs 5, 6, 19-24, 49-61, 74, and 104, Valariola and Barak

   controlled DPL, DPI and Huf throughout the relevant period, including between October 2016

   and August 2018. Also as set forth in those paragraphs, Valariola and Barak failed to act in

   good faith and/or knowingly induced DPL’s, DPI’s, and Huf’s violations alleged herein.


                                                    47
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 48 of 54




   Valariola and Barak are therefore liable for Digital Platinum Defendants’ violations as

   controlling persons pursuant to 7 U.S.C. § 13c(b).

          169.    Each solicitation offering automated trading software that purported to trade

   binary options, digital assets, or options on digital assets automatically on behalf of customers is

   alleged as a separate and distinct violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

                                               COUNT IV

    Fingerhut’s False or Misleading Statements to the Commission Violated Section 6(c)(2) of
                                 the Act, 7 U.S.C. § 9(2) (2018)

          170.    7 U.S.C. § 9(2) provides, in relevant part, that it shall be unlawful for any person:

                  [T]o make any false or misleading statement of a material fact to the
                  Commission, including . . . any other information relating to a swap, or a
                  contract of sale of a commodity, in interstate commerce, or for future delivery
                  on or subject to the rules of any registered entity, or to omit to state in any
                  such statement any material fact that is necessary to make any statement of a
                  material fact made not misleading in any material respect, if the person knew,
                  or reasonably should have known the statement to be false or misleading.

          171.    Fingerhut intentionally or recklessly made various material false or misleading

   statements and/or omissions to Staff during telephone conversations, in his signed declaration,

   during his testimony at the Atkinson PI hearing, and during his deposition as set forth in

   paragraphs 8, 16, and 108-130, in violation of 7 U.S.C. § 9(2).

          172.    For example, as set forth in paragraphs 108-113 and 114-120, Fingerhut falsely

   represented to Staff in telephone conversations that the only email address he used for the Digital

   Platinum Defendants’ business was dan@digitalplatinum.com. In fact, he regularly used a

   second email, a Gmail account, to conduct Digital Platinum Defendants’ business and that email

   account is where he received copies of fraudulent solicitations he created and/or disseminated for

   Digital Platinum Defendants’ digital assets campaigns. Fingerhut failed to search that Gmail

   account and produce relevant documents in response to an investigative and judicial subpoena.

                                                    48
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 49 of 54




   Fingerhut deleted and/or deactivated the email account after speaking with Staff, receiving a

   subpoena and do not destroy letters, and after being notified that DPI received a subpoena that

   named him.

          173.    Similarly, as set forth in paragraphs 8, 108-113 and 121-125, Fingerhut included

   materially false or misleading statements and omissions in his declaration and testified falsely

   during his deposition as to the nature of his role in Digital Platinum Defendants’ digital assets

   solicitation scheme. For example, Fingerhut lied about hiring individuals who were involved in

   writing swipes and sending out email solicitations.

          174.    Likewise, as set forth in paragraphs 8, 108-113 and 126-130, Fingerhut falsely

   testified that he handed the laptop he used while working with Digital Platinum Defendants to

   Passerino at Fingerhut’s home on his birthday in 2018.

          175.    Fingerhut’s false or misleading statements or omissions were material because

   they hindered Staff’s investigation, resulted in Staff taking legal action and making

   representations to the Court, and were designed to conceal Fingerhut’s substantial and integral

   role in Digital Platinum Defendants’ fraud and related evidence.

          176.    Each false or misleading statement or omission, including the three examples set

   forth above, is alleged as separate and distinct violation of 7 U.S.C. § 9(2).

                                    VII.    RELIEF REQUESTED

          177.    WHEREFORE, the Commission respectfully requests that this Court, as

   authorized by Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to the Court’s own

   equitable powers:

                  a. Find that between June 2014 and October 2016 Fingerhut violated

                       Sections 4c(b), 4o(1), and 6(c)(1) and (2) of the Act, 7 U.S.C. §§ 6c(b),

                                                    49
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 50 of 54




                    6o(1), 9(1), (2) (2018), and Regulations 32.4 and 180.1(a)(1)-(3), 17

                    C.F.R. §§ 32.4, 180.1(a)(1)-(3) (2019).

               b. Enter an order of permanent injunction enjoining Fingerhut, his affiliates,

                    agents, servants, employees, successors, assigns, attorneys, and all

                    persons in active concert with him, who receives actual notice of such

                    order by personal service or otherwise, from engaging in the conduct

                    described above, in violation of 7 U.S.C. §§ 6c(b), 6o(1), and 9(1) and (2)

                    and 17 C.F.R. §§ 32.4, 180.1(a)(1)-(3).

               c. Find that between October 2013 and November 2016 Digital Platinum

                    Ltd., Valariola, and Barak aided and abetted AIP’s violations of 7 U.S.C.

                    §§ 6c(b), 9(1) and 17 C.F.R. §§ 32.4, 180.1(a)(1)-(3);

               d. Enter an order of permanent injunction enjoining Valariola, Barak, Digital

                    Platinum Ltd., its affiliates, agents, servants, employees, successors,

                    assigns, attorneys, and all persons in active concert with them, who

                    receives actual notice of such order by personal service or otherwise, from

                    engaging in the conduct described above, in violation of 7 U.S.C.

                    §§ 6c(b), 9(1) and 17 C.F.R. §§ 32.4, 180.1(a)(1)-(3);

               e.   Find that between October 2016 and August 2018 Digital Platinum Ltd.,

                    Digital Platinum Inc., Huf Mediya Ltd. (a.k.a. Hoof Media Ltd.),

                    Valariola, and Barak violated 7 U.S.C. § 9(1) and 17 C.F.R. §

                    180.1(a)(1)-(3).

               f. Enter an order of permanent injunction enjoining Digital Platinum

                    Limited, Digital Platinum Inc., Huf Mediya Ltd. (a.k.a. Hoof Media Ltd.),


                                                 50
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 51 of 54




                  Valariola, and Barak, their affiliates, agents, servants, employees,

                  successors, assigns, attorneys, and all persons in active concert with them,

                  who receive actual notice of such order by personal service or otherwise,

                  from engaging in the conduct described above, in violation of 7 U.S.C.

                  § 9(1) and 17 C.F.R. § 180.1(a)(1)-(3).

               g. Find that Relief Defendant Aicel Carbonero received assets and/or funds

                  to which she is not entitled.

               h. Enter an order of permanent injunction prohibiting all Defendants and any

                  of their affiliates, agents, servants, employees, assigns, attorneys, and

                  persons in active concert or participation with them, from directly or

                  indirectly:

                                i. Trading on or subject to the rules of any registered entity (as

                                   that term is defined in Section 1a(40) of the Act, 7 U.S.C.

                                   § 1a(40));

                                ii. Entering into any transactions involving “commodity interests”

                                   (as that term is defined in Regulation 1.3, 17 C.F.R. § 1.3

                                   (2019)) for Defendants’ own personal accounts or for any

                                   accounts in which Defendants have a direct or indirect interest;

                                iii. Having any commodity interests traded on their behalf;

                                iv. Controlling or directing the trading for or on behalf of any

                                   other person or entity, whether by power of attorney or

                                   otherwise, in any account involving commodity interests;




                                                  51
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 52 of 54




                             v. Soliciting, receiving or accepting any funds from any person

                                 for the purpose of purchasing or selling any commodity

                                 interests;

                             vi. Applying for registration or claiming exemption from

                                 registration with the Commission in any capacity, and

                                 engaging in any activity requiring such registration or

                                 exemption from registration with the Commission, except as

                                 provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9)

                                 (2019); and

                             vii. Acting as a principal (as that term is defined in Regulation

                                 3.1(a), 17 C.F.R. § 3.1(a) (2019)), agent or any other officer or

                                 employee of any person (as that term is defined in Section 1a

                                 of the Act, 7 U.S.C. § 1a) registered, exempted from

                                 registration or required to be registered with the Commission

                                 except as provided for in 17 C.F.R. § 4.14(a)(9).

               i. Enter an order directing all Defendants and Relief Defendant, as well as any

                  third-party transferee and/or successors thereof, to disgorge to any officer

                  appointed or directed by the Court all benefits received including, but not

                  limited to, salaries, commissions, loans, fees, revenues, real and personal

                  property and trading profits derived, directly or indirectly, from acts or

                  practices that constitute violations of the Act and the Regulations, including

                  pre- and post-judgment interest;




                                                52
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 53 of 54




               j. Enter an order directing all Defendants, as well as any successors thereof, to

                  make full restitution to every person or entity whose funds Defendants

                  received or caused another person or entity to receive as a result of acts and

                  practices that constituted violations of the Act and the Regulations, as

                  described herein, and pre- and post-judgment interest thereon from the date of

                  such violations;

               k. Enter an order directing each Defendant to pay civil monetary penalties, to be

                  assessed by the Court, in an amount not more than the penalty prescribed by

                  Section 6c(d)(1) of the Act, 7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for

                  inflation pursuant to the Federal Civil Penalties Inflation Adjustment Act

                  Improvements Act of 2015, Pub. L. 114–74, 129 Stat. 584 (2015), title VII,

                  Section 701, see Commission Regulation 143.8, 17 C.F.R. § 143.8 (2019), for

                  each violation of the Act, as described herein;

               l. Enter an order requiring all Defendants to pay costs and fees as permitted by

                  28 U.S.C. §§ 1920 and 2412(a)(2) (2018); and

               m. Enter an Order providing such other and further relief as this Court may deem

                  necessary and appropriate.

           Dated: May 5, 2020

                                                               Respectfully submitted,

                                                               /s/ Allison V. Passman

                                                              Allison V. Passman, trial counsel
                                                              Special Bar ID #A5502489
                                                              Candice Haan, trial counsel
                                                              Special Bar ID#A5502564


                                               53
Case 1:20-cv-21887-DPG Document 1 Entered on FLSD Docket 05/05/2020 Page 54 of 54




                                                   Susan Gradman, trial counsel
                                                   Special Bar ID #A5501721


                                                   Attorneys for Plaintiff
                                                   Commodity Futures Trading
                                                   Commission
                                                   525 W. Monroe St.
                                                   Chicago, IL 60661
                                                   Tel. (312) 596-0700
                                                   Fac. (312) 596-0714
                                                   apassman@cftc.gov
                                                   sgradman@cftc.gov
                                                   chaan@cftc.gov




                                        54
